,--
1:   "   .
                                                                                                                                                                      \f)
I            AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case {Modified)                                                                     Page l of 1


I                                                UNITED STATES DISTRICT COURT
 I
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                                                              (For Offenses Com1nitted On or After Noven1ber l, 1987)
                                             v.

                                     Aaron Cruz-Morales                                        Case Number: 3:19-mj-21779

                                                                                              Melissa Bobrow
                                                                                              Defendant's Attorney


             REGISTRATION NO. 84953298
             THE DEFENDANT:
              [:g] pleaded guilty to count(s) 1 of Complaint
                                                        ~~~~~~~~~~~~~~~~~~~~~~~~~~~




               D was found guilty to count(s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

             Title & Section                    Nature of Offense                                                                Count Number(s)
             8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                       1

               D The defendant has been found not guilty on count(s)                  ~~~~~~~~~~~~~~~~~~~




               D Count(s)                                                                      dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                             ~ TIME SERVED                              D                                             days

               [:gj Assessment: $10 WAIVED                     [:gj Fine: WAIVED
               [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
                D Court recommends defendant be deported/removed with relative,                                                            charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                             Wednesday, May I, 2019


                                      ~
                                               --c----)
                                                                                             Date oflmposition of Sentence


              Received
                                  P,,<T"~e-
                                  '-1-~-:i !!" ~ L
                            DUSM


                                                                       MAY 0 1 2019
                                                              CLERK, U.S. Dl'.iTRICT COURT
              Clerk's Office Copy                        SOUTHrnN DIS'IFUCT OF CALIFORNIA
                                                         BY                           DEPUTY
                                                                                                                                             3:19-mj-21779
